FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                            May 12, 2015
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
ROBERT LOUIS BROWN,

      Plaintiff – Appellant,

v.                                                         No. 14-4139
                                                   (D.C. No. 2:14-CV-00116-TC)
MARRIOTT HOTEL,                                              (D. Utah)

      Defendant – Appellee.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.
                  _________________________________

      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Appellant Robert Brown filed a claim against his former employer, Marriott

Hotel Services, Inc., alleging employment discrimination related to his termination in

2013. Appellant worked for Marriott as a part-time stocking clerk at one of its hotels

but limited his work availability to Fridays to accommodate another full-time job.

Appellant’s supervisor hired a friend from church who took over Appellant’s

      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
responsibilities. The supervisor told Appellant he would be called if he was needed.

After three months without being requested to work, he was administratively

terminated by Marriott’s payroll system.

       Appellant accuses Marriott of discrimination and cites to Title VII of the Civil

Rights Act of 1964, which prohibits employment discrimination based on a person’s

race, color, religion, sex, or national origin. However, Appellant, who is black, never

actually alleges he was terminated because of his race. He states the discrimination

occurred when his supervisor failed to follow Marriott’s own hiring policy regarding

conflicts of interest by hiring a friend from church.

       The district court found that Appellant’s allegations did not provide a basis for

a federal employment discrimination claim against Marriott and dismissed it under

Fed. R. Civ. P. 12(b)(6) for failure to state a claim. The district court also dismissed

a motion to disqualify Marriott’s counsel for allegedly failing to share information

about the case with high-level corporate officials because even if true, the allegations

did not amount to a disqualifying ethical violation.

       After careful review of the record on appeal, we agree with the district court

dismissal of the case under Rule 12(b)(6). Even though we construe Appellant’s

submissions to this court liberally because he is a pro se litigant, see, e.g., Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991), we cannot find among Appellant’s

submissions anything but bare allegations about violations of internal Marriott hiring

policies. Appellant mentions he is black and his replacement at Marriott was

Chinese, but he makes no cognizable case of racial discrimination under federal law.

                                             2
See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–03 (1973) (setting out

the elements of a prima facie employment discrimination case under Title VII of the

1964 Civil Rights Act).

      We also agree with the denial of Appellant’s motion to disqualify Marriott’s

counsel. Appellant’s reasons for seeking to dismiss Marriott’s counsel appear to be

that they attempted to have his claims dismissed and opposed his motions generally,

as well as allegedly failing to inform corporate officials about Appellant’s grievances

with his termination. Even if true, none of the actions Appellant alleges Marriott’s

counsel took violate any ethical rules or justify disqualification from the case.

      After Appellant filed his initial appeal in this case, he filed two motions; one

“to dismiss Appellee from case” and the other “to have all court filings by Appellee

defendant lawyers thrown out.” These motions claim Appellant never received a

copy of Marriott’s response brief and repeat his allegations of attorney misconduct.

However, Marriott’s response brief includes a certificate of service stating a copy

was sent to Appellant’s current mailing address and Appellant notably filed a reply

brief. Appellant’s allegations of attorney misconduct have already been raised and

addressed.

      We AFFIRM the district court’s dismissal of the case pursuant to Fed. R. Civ.

P. 12(b)(6) and the denial of Appellant’s motion to disqualify Marriott’s counsel.

We also AFFIRM the district court’s dismissal of Appellant’s “Motion for Court




                                            3
Hearing” as moot. We DENY Appellant’s motions “to dismiss Appellee from case”

and “to have all court filings by Appellee defendant lawyers thrown out.”


                                          Entered for the Court


                                          Monroe G. McKay
                                          Circuit Judge




                                          4